Biggs, J.
In March, 1893, Hull was doing business in the city of St. Louis as a commission merchant. He sold some hogs for the appellant, and failed to pay for them. A few days afterwards he made an assignment. The appellant presented his claim to the assignee, askingthat it be allowed for double the amount in accordance with the provisions of section 3579 of the Revised Statutes of 1889. The assignee allowed the claim for its face value only. There was a like judgment in the circuit court, and the appellant has again appealed.
The precise question presented by this record was passed on by us in the case of Hope v. Assigned *64Estate of E. B. Hull, ante, p. 61. For the reasons stated in the opinion in that case the judgment of the circuit court in this case will be affirmed.
All the judges concur.